Case 1:20-cv-00836-CFC Document 1-9 Filed 06/22/20 Page 1 of 7 PageID #: 153




                       Exhibit 9a
                   Case 1:20-cv-00836-CFC Document 1-9 Filed 06/22/20 Page 2 of 7 PageID #: 154




Alcatel Mobile (TCL) Smartphones and Tablets (hereinafter Mobile Devices) - See product list at end of chart for models
Infringement of the ’527 patent
             Claim 8                                                           Evidence

8. A method for interfacing         The Alcatel Mobile Device provides an analog/digital converting means and JPEG compression
analog/digital converting means     means. The JPEG compression means has a built-in memory device.
and JPEG compression means,
                                    For example, the Alcatel Mobile Device supports the encoding of images into JPEG compressed
said JPEG compression means
                                    media. As part of an image capturing subsystem, the Mobile Device has an analog/digital
having a built-in memory device,
                                    convertor for converting analog image data to digital image data. The image data is organized
comprising the steps of:
                                    into frames comprised of rows (lines) and columns corresponding to an array of sensors in an
                                    image sensor of the image capturing subsystem. As part of an image processing subsystem, the
                                    Mobile Device has a JPEG encoding function with buffer memory for encoding the digital image
                                    data into JPEG compressed media.

(8.1) sequentially reading a        The Alcatel Mobile Device sequentially reads a predetermined number of image lines from the
predetermined number of image       image data output of the analog/digital converting means.
lines from the image data output
                                    For example, the image processing subsystem of the Alcatel Mobile Device reads a frame of
of said analog/digital converting
                                    image data, sequentially line-by-line, from the image capturing subsystem.
means;

(8.2) storing said predetermined    The Alcatel Mobile Device stores the predetermined number of image lines in memory means.
number of image lines in memory The memory means is capable of storing the same number of image lines as the built-in memory
means, said memory means            device.
                   Case 1:20-cv-00836-CFC Document 1-9 Filed 06/22/20 Page 3 of 7 PageID #: 155




capable of storing the same       For example, the image processing subsystem of the Alcatel Mobile Device stores the image data
number of image lines as said     in a local memory, the local memory is capable of storing at least the same number of lines of
built-in memory device; and       data from the frame as the buffer memory.

(8.3) sequentially reading a      The Alcatel Mobile Device sequentially reads a predetermined size of image block from the
predetermined size of image       memory means to the built-in memory device when the image data output is determined to be
block from said memory means      compressed.
to said built-in memory device
                                  For example, when digital image data is to be encoded into JPEG compressed media, the image
when said image data output is
                                  processing subsystem of the Alcatel Mobile Device reads the frame (or subset of a frame) from
determined to be compressed.
                                  the local memory into the buffer memory so that the JPEG encoding function can perform JPEG
                                  encoding thereon.


Product List
Smartphones:
Alcatel 1S 2019 Dual SIM LTE LATAM 5024J (TCL 5024)
Alcatel One Touch Pop 4 Plus Dual SIM LTE AM 5056E / Pop 4+ (TCL 5056)
Alcatel Onyx LTE US 5008R (TCL 5008)
Alcatel Tetra LTE US 5041C (TCL 5041)
Alcatel LX LTE NA / TracFone LX (TCL A502DL)
Alcatel One Touch Idol 5 LTE US 6060C (TCL Simba6)
Alcatel 7 LTE AM 6062W (TCL 6062)
Alcatel 1X LTE NA 5059A (TCL AU5A Plus)
Alcatel 3V LTE AM 5099A (TCL A3A XL 4G)
Alcatel 5 Dual SIM LTE AM 5086A (TCL A5A Infinity)
Alcatel One Touch Pixi Unite A466BG
                   Case 1:20-cv-00836-CFC Document 1-9 Filed 06/22/20 Page 4 of 7 PageID #: 156




Alcatel Verso LTE
Alcatel A5 LED Dual LTE 5085N
Alcatel A30 Fierce LTE 5049Z
Alcatel A30 Plus LTE 5049S
Alcatel A50 LTE 5085G
Alcatel One Touch Idol 5S TD-LTE AM 6060S (TCL Simba6)
Alcatel PULSEMIX LTE
Alcatel One Touch Idol 4S with Windows 10 6071w
Alcatel One Touch Ideal LTE NA 4060A
Alcatel One Touch Idol 4 LTE 6055U
Alcatel One Touch Fierce XL LTE Windows 10
Alcatel One Touch Pixi 4 6.0 LTE NA 9001A 16GB / Pixi Theatre

Tablets:

Alcatel 3T 8 Tablet 4G LTE US 9027W (TCL 9027)
Alcatel A30 Tablet 4G LTE 9024W

References

[1] Alcatel 1S 2019 Dual SIM LTE LATAM 5024J (TCL 5024) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=17004&c=alcatel_1s_2019_dual_sim_lte_latam_5024j__tcl_5024&d=detailed_specs

[2] Alcatel One Touch Pop 4 Plus Dual SIM LTE AM 5056E / Pop 4+ (TCL 5056) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16983&c=alcatel_one_touch_pop_4_plus_dual_sim_lte_am_5056e__pop_4plus__tcl_
5056&d=detailed_specs

[3] Alcatel Onyx LTE US 5008R (TCL 5008) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14767&c=alcatel_onyx_lte_us_5008r__tcl_5008&d=detailed_specs
                  Case 1:20-cv-00836-CFC Document 1-9 Filed 06/22/20 Page 5 of 7 PageID #: 157




[4] Alcatel Tetra LTE US 5041C (TCL 5041) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14622&c=alcatel_tetra_lte_us_5041c__tcl_5041&d=detailed_specs

[5] Alcatel LX LTE NA / TracFone LX (TCL A502DL) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14608&c=alcatel_lx_lte_na__tracfone_lx__tcl_a502dl&d=detailed_specs

[6] Alcatel One Touch Idol 5 LTE US 6060C (TCL Simba6) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14197&c=alcatel_one_touch_idol_5_lte_us_6060c__tcl_simba6&d=detailed_specs

[7] Alcatel 7 LTE AM 6062W (TCL 6062) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13925&c=alcatel_7_lte_am_6062w__tcl_6062&d=detailed_specs

[8] Alcatel 1X LTE NA 5059A (TCL AU5A Plus) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13468&c=alcatel_1x_lte_na_5059a__tcl_au5a_plus&d=detailed_specs

[9] Alcatel 3V LTE AM 5099A (TCL A3A XL 4G) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13429&c=alcatel_3v_lte_am_5099a__tcl_a3a_xl_4g&d=detailed_specs

[10] Alcatel 5 Dual SIM LTE AM 5086A (TCL A5A Infinity) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13129&c=alcatel_5_dual_sim_lte_am_5086a__tcl_a5a_infinity&d=detailed_specs

[11] Alcatel One Touch Pixi Unite A466BG Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13017&c=alcatel_one_touch_pixi_unite_a466bg&d=detailed_specs

[12] Alcatel Verso LTE Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=12850&c=alcatel_verso_lte&d=detailed_specs

[13] Alcatel A5 LED Dual LTE 5085N Detailed Tech Specs
                 Case 1:20-cv-00836-CFC Document 1-9 Filed 06/22/20 Page 6 of 7 PageID #: 158




http://phonedb.net/index.php?m=device&id=12333&c=alcatel_a5_led_dual_lte_5085n&d=detailed_specs

[14] Alcatel A30 Fierce LTE 5049Z Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=12096&c=alcatel_a30_fierce_lte_5049z&d=detailed_specs

[15] Alcatel A30 Plus LTE 5049S Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11914&c=alcatel_a30_plus_lte_5049s&d=detailed_specs

[16] Alcatel A50 LTE 5085G Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11913&c=alcatel_a50_lte_5085g&d=detailed_specs

[17] Alcatel One Touch Idol 5S TD-LTE AM 6060S (TCL Simba6) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11906&c=alcatel_one_touch_idol_5s_td-
lte_am_6060s__tcl_simba6&d=detailed_specs

[18] Alcatel PULSEMIX LTE Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11837&c=alcatel_pulsemix_lte&d=detailed_specs

[19] Alcatel One Touch Idol 4S with Windows 10 6071w Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=10944&c=alcatel_one_touch_idol_4s_with_windows_10_6071w&d=detailed_specs

[20] Alcatel One Touch Ideal LTE NA 4060A Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=10747&c=alcatel_one_touch_ideal_lte_na_4060a&d=detailed_specs

[21] Alcatel One Touch Idol 4 LTE 6055U Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=10542&c=alcatel_one_touch_idol_4_lte_6055u&d=detailed_specs

[22] Alcatel One Touch Fierce XL LTE Windows 10 Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=9763&c=alcatel_one_touch_fierce_xl_lte_windows_10&d=detailed_specs
                 Case 1:20-cv-00836-CFC Document 1-9 Filed 06/22/20 Page 7 of 7 PageID #: 159




[23] Alcatel One Touch Pixi 4 6.0 LTE NA 9001A 16GB / Pixi Theatre Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=9617&c=alcatel_one_touch_pixi_4_6.0_lte_na_9001a_16gb__pixi_theatre&d=detaile
d_specs

[24] Alcatel 3T 8 Tablet 4G LTE US 9027W (TCL 9027) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14443&c=alcatel_3t_8_tablet_4g_lte_us_9027w__tcl_9027&d=detailed_specs

[25] Alcatel A30 Tablet 4G LTE 9024W Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11489&c=alcatel_a30_tablet_4g_lte_9024w&d=detailed_specs
